PER CURIAM.
Alexander Graham was found guilty, after a non-jury trial, of possession of a stolen automobile and unlawful buying, receiving or concealing stolen property. He was placed on probation and has appealed.
His first point on appeal is directed to the sufficiency of the evidence to prove he had possession of any stolen property or knowledge that the property was, in fact, stolen. There was sufficient, competent and substantial evidence before the trier of fact to sustain the finding that defendant had possession and knowledge that the property in question was stolen.
Defendant’s argument, that the trial court erred in denying his motion for a judgment of acquittal because of “an alleged bad arrest”, is without merit as this point was not properly preserved for appeal. Albano v. State, Fla.1956, 89 So.2d 342, and *318Bertone v. State, Fla.App. 1969, 224 So.2d 400.
These are the only two points which are properly before us and we do not, therefore, consider other arguments advanced on behalf of defendant.
The judgment is
Affirmed.